


Exhibit 10.52

 

Seagate Technology plc

FY2013 Non-Management Board Member Compensation

as approved by the Board of Directors on July 25, 2012, with an effective date
of October 24, 2012

 

Director Stock Grants

 

·                  Unless otherwise determined by the Board, each newly
appointed or elected non-management director will receive an initial restricted
share unit grant equal in number to $250,000 divided by the average closing
stock price for the quarter prior to the grant and rounded to the nearest whole
share. If the appointment occurs other than in connection with the election of
directors, this dollar amount shall be prorated.  In addition, if the new
director was, prior to commencement of Board service, an officer or member of
the board of directors of an entity acquired by Seagate, the Board may decide to
award a lesser number of shares. The grant date for these awards shall be the
date of the director’s election or appointment. Each restricted share unit grant
will vest on the earlier of the one-year anniversary of the grant date and the
day prior to the next election of directors at an AGM. All restricted share unit
grants become fully vested in the event of a “Change in Control” of Seagate.

 

·                  Unless otherwise determined by the Board, each year at the
AGM, each non-management director who is elected to the Board shall
automatically receive a grant of restricted share units equal in number to
$250,000 divided by the average closing stock price for the quarter prior to the
grant and rounded to the nearest share. The grant date for these awards shall be
the date of the AGM. Each restricted share unit grant will vest on the earlier
of the one-year anniversary of the grant date and the day prior to the next
election of directors at an AGM. All restricted share unit grants become fully
vested in the event of a “Change in Control” of Seagate.

 

Cash Compensation

 

·                  Directors in good standing are paid their annual cash
retainers in four equal installments at each regularly scheduled quarterly board
meeting.  Newly appointed Directors are paid beginning with the first fiscal
quarter of the first Board meeting they attend.

 

·                  Directors serving on Committees (as chairperson or member)
and the director serving as the Lead Independent Directors are paid annual
retainers in addition to the annual cash compensation for service as a member of
the Board, as set forth below.

 

Annual cash compensation for service as non-executive Chairperson: $150,000
($37,500.00 per quarter)

 

Annual cash compensation for service as a member of the Board:  $80,000
($20,000.00 per quarter)

 

Annual cash compensation for service as Lead Independent Director:  $30,000
($7,500.00 per quarter)

 

Annual cash compensation for committee service:

 

Audit Committee

Chairperson:

$30,000 ($7,500.00 per quarter)

Member:

$15,000 ($3,750.00 per quarter)

 

 

Compensation Committee

Chairperson:

$20,000 ($5,000.00 per quarter)

Member:

$10,000 ($2,500.00 per quarter)

 

 

Nominating and Corporate Governance Committee

Chairperson:

$20,000 ($5,000.00 per quarter)

Member:

$10,000 ($2,500.00 per quarter)

 

 

Finance Committee

Chairperson:

$20,000 ($5,000.00 per quarter)

Member:

$10,000 ($2,500.00 per quarter)

 

Travel expense reimbursements:

 

Directors are reimbursed for all reasonable expenses related to traveling to
Board meetings.

 

Seagate Technology plc Confidential

 

--------------------------------------------------------------------------------


 

Committee Rosters (Approved by the Board of Directors 07-25-12)

 

Audit Committee Members:

 

Compensation Committee Members:

Kristen Onken, Chair

 

Edward Zander, Chair

Gregorio Reyes

 

Frank Biondi

CS Park

 

Lydia Marshall

Bill Coleman

 

Jay Geldmacher

 

 

 

Nominating and Corporate

 

Finance Committee Members:

Governance Committee Members:

 

Frank Biondi, Chair

Lydia Marshall, Chair

 

Gregorio Reyes

CS Park

 

Mike Cannon

Mike Cannon

 

Mei-Wei Cheng

 

2

--------------------------------------------------------------------------------
